DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment has overcome the previously applied 35 USC 112b rejections.
Applicant's arguments filed 05/09/2022 regarding the 35 USC 112(a) rejection as applied in the Non-Final Rejection mailed 02/07/2022 have been fully considered but they are not persuasive.
Applicant argues that the use of screen time data to determine a migraine risk as described in the specification and recited in the claims would have clearly indicated to a person of ordinary skill in the art that Applicant had possession if the claimed invention at the time the application was filed.
The Examiner respectfully disagrees. As noted previously in the rejection, Applicant has only described the functional result of the use of screen time data (e.g. to produce a migraine risk result) but does not set forth any steps, processes, particular algorithms, etc. regarding how the screen time data is used in conjunction with other data to produce a migraine risk result. While one could potentially argue such a process could be written by one skilled in the art, MPEP §2161.01 explicitly states such an argument is not sufficient to provide written description support of the computer-implemented function. Of particular note are the sections of MPEP §2161.01 which state:
“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
”

“ It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) “
Again, Applicant has only broadly described a computer-implemented algorithm for producing the desired result of predicting migraine with screen time data and visual behavior data but does not set forth any particular steps or algorithm indicating how this predictive process is performed with the claimed data. Therefore, the currently claimed invention lacks written description support in the originally filed specification.
Additionally, the Examiner notes Applicant’s discussion of “setting forth an intended result” with respect to 112b has been considered and is not persuasive. The Examiner did not assert indefiniteness under 112b with regard to the intended result of predicting migraine risk using screen time data. Instead, this issue was discussed with respect to 35 USC 112a written description as it pertains to computer-implemented functional-claim limitations. The central point of contention here regards whether or not the specification goes beyond simply asserting an intended result of a computer-implemented process. The Examiner continues to assert the specification is lacking regarding any details on how migraine risk is determined using screen time data and thus the 112a rejection is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11, 13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 claim a computer implemented (e.g. by a processor) process that determines a migraine risk based on an analysis of at least one visual behavior parameter and screen time data received by the processor. Regarding the use of screen time data in an analyzing process, the Examiner only found support in par. [0100] of PGPUB 2018/0303431, which is the PGPUB of the present application, this also corresponds to p. 11, lines 6-11 of the originally filed specification. This section states:
“The method of the invention may further comprise a screen time providing step during which data representative of the time a user spent watching a screen are provided. During the analyzing step S20, such screen time data may be considered to determine more accurately the migraine risk of the user.”
This section only discloses the result of assessing a migraine risk utilizing screen time data but does not set forth any particular process, steps, guidance, etc. on how the screen time data is actually used to provide the migraine risk. As noted in MPEP §2161.01 with respect to computer-implemented processes:
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. “
In the instant application, Applicant has only described the functional result of the use of screen time data (e.g. to produce a migraine risk result) but does not set forth any steps, process, particular algorithm, etc. regarding how the screen time data is used in conjunction with other data to produce a migraine risk result. While one could potentially argue such a process could be written by one skilled in the art, the cited section above explicitly states such an argument is not sufficient to provide written description support of the computer-implemented function. Therefore, the currently claimed invention lacks written description support in the originally filed specification.
Claims 2-7, 9-11, 13 and 16-17 are rejected as being dependent on Claims 1 and 15 and further adding parameters that are described as being used to predict a risk without setting forth any particular algorithms or steps indicating how these parameters are actually used to predict the risk. They are only described in functional, desired outcomes.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 changed the term “rhythm” to “pattern” which does not have support in the originally filed disclosure. It is also still unclear what type of data/behavior Applicant is trying to encompass with “rhythm” of “pattern” of life data.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11, 13, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 include the limitation of considering whether the user has been having a current level of pain that is higher than the past level of pain. The purported result of this limitation is “to increase the accuracy of the determination of the migraine risk for the user”. However, it is unclear if this is used as an input to the migraine risk predictor or if this is some other consideration outside of the prediction. There is not a positively recited, active step indicating how the result of the consideration is actually used to improve the accuracy of the determination. The process flow positively claimed at best would provide a “yes” or a “no” answer in the consideration step and that is it. Nothing else occurs as a result of this step and therefore it is not clear how any prediction made is altered, augmented or otherwise modified based on this result. The Examiner suggests incorporating a limitation clearly indicating how this consideration changes the risk assessment or otherwise claim how this consideration actually improves the accuracy.
Claims 2-7, 11, 13, 16 and 17 are rejected as being dependent on indefinite claims 1 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Geatz et al. (2003/0144829) in view of Flaherty (WO 2006/086086), further in view of Blumenfeld (2006/0171963), NewsRx Science “Headache and Migraine: More evidence supports that kids’ headaches increase at back-to-school time” and Park et al. (2016/0014129).
Regarding Claims 1, 2, 13 and 15, Geatz discloses predicting migraine onset/occurrence using a trained neural network (par. [0064]). The process involves utilizing a processor 84, memory 88, communication circuitry 90 and sensors 86 to gather data (Fig. 7), determining correlations of the gathered data to migraine onset and ultimately predicting a potential occurrence of a migraine, wherein the likelihood of an impending migraine and an associated confidence level is a risk of a migraine (par. [0066]). Geatz provides examples of the type of sensors that can be used in this process, which include physiological sensors (par. [0060] and environmental sensors, such as light sensors for detecting light levels (par. [0062]), wherein light intensity and flashing patterns are known triggers for migraines as further evidenced by Blumenfeld (par. [0002]). Geatz also discloses historical data can be utilized in the prediction process (par. [0064]), such as pain levels experienced (par. [0063]). Lastly, Geatz discloses evaluating/determining what types of factors can be predictive of migraines and therefore determining other factors that can aid in the prediction process (par. [0064]). Geatz is silent regarding utilizing visual behavior of a user and obtaining light pattern measurements from sensors mounted on glasses.
In the same field of endeavor of migraine prediction, Flaherty discloses visual behavior parameters such as eyelid activity as known correlative predictors of migraine onset (Claim 98, par. [0091]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Geatz reference to include visual behavior parameters as inputs into a predictive model for migraines, as taught and suggested by Flaherty, for the purpose of accurately assessing the risk of future migraine onset.
Additionally, NewsRx discloses that prolonged electronic screen time is a known trigger for headache and therefore is a known risk-factor for migraines. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Geatz and Flaherty combination to include screen time data as an input into a predictive model for migraines, as taught and suggested by NewsRx, for the purpose of accurately assessing the risk of future migraine onset.
Furthermore, Park discloses a data collection system for providing a health assessment for a user, wherein light sensors are integrated into a pair of glasses (par. [0041-0042]), for the purpose of providing lightweight, unobtrusive and mobile sensing in a data collection system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Geatz, Flaherty and NewsRx combination to include integrating the light sensors into a pair of glasses, as taught and suggested by Park, for the purpose of providing lightweight, unobtrusive and mobile sensing.
In summary, Applicant is claiming the prediction/risk determination of a migraine using well-known triggers for migraines as inputs to the predictive/risk assessment model; a concept which is clearly outlined by Geatz. While Geatz does not disclose every single possible trigger for migraine, Geatz broadly discloses utilizing any potential triggers (and identifying triggers) in order to improve the accuracy of the prediction. The art of Blumenfeld, NewsRx and Flaherty outline different, well-known triggers for migraines that one of ordinary skill in the art would appreciate would fall within the types of parameters envisioned by Geatz. Therefore, utilizing these parameters in a prediction model does not provide a contribution over the prior art. Additionally, the tangential feature of including light sensors in glasses for collecting data in health assessment systems is not new as illustrated by Park and is simply a known option/means of collecting data.
In regards to Claims 3 and 4, Geatz discloses utilizing data in real-time to train a model and to make predictions using the real-time data, such data including temperature, skin moisture, pulse, breathing rhythm, etc. (par. [0025, 0027, 0035])..
 With regards to Claims 5-7, Geatz discloses obtaining real-time environmental data such as light intensity levels as well as environmental temperature (par. [0027-0028]).
In regards to Claims 16 and 17, Geatz discloses receiving patient subjective data that relate to life habits and/or health profiles in order to enhance the prediction model (par. [0063]), such parameters being general state of health  by way of irritability, tingling, nausea, etc.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Geatz et al. (2003/0144829) in view of Flaherty (WO 2006/086086), further in view of Blumenfeld (2006/0171963), NewsRx Science “Headache and Migraine: More evidence supports that kids’ headaches increase at back-to-school time”, Park et al. (2016/0014129) and Stupp et al. (WO 2006/017153).
Regarding Claim 11, Geatz discloses all of the claimed invention except for the inclusion of migraine history obtained from measurements or questionnaire answers. However, Stupp discloses determining a migraine history by presenting a user with a questionnaire (par. [0131-0132]) for the purpose of determining specific migraine triggers for specific patient’s so that variables can be created for the identified triggers that can then be fed to the learning algorithm for monitoring/predicting the onset of migraines (Abstract; par. [0001-0005]). This will improve the accuracy to which a migraine can be predicted for individual patents rather than a one-size-fits-all approach.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Geatz reference to include a questionnaire for obtaining migraine history for a user, as taught and suggested by Stupp, for the purpose of identifying triggers that can then be fed to the learning algorithm for monitoring/predicting the onset of migraines thereby improving the accuracy to which a migraine can be predicted for individual patents rather than a one-size-fits-all approach.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792